Title: From James Madison to Albert Gallatin, 9 September 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


9 September 1803, Department of State. Requests that “remittances may be made to Baring & Co. at London & Willinks & co. at Amsterdam” out of the appropriations stated in the enclosed estimate, which will “answer the demands of the public service” in those places until 1 Apr. 1804.
 

   
   Letterbook copy and letterbook copy of enclosure (DNA: RG 59, DL, vol. 14). Letterbook copy 1 p.; copied into the letterbook after 30 Mar. 1805. The estimate (1 p.) included salaries and contingencies for U.S. officials in Madrid, Paris, and London, amounting to $20,757.


